DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-17, the phrase "box-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bard et al (3,858,272) in view of Matthews et al (2015/0113924 A1).
Regarding to claims 1 and 17, Bard et al disclose a dust collector (12, col. 1, lines 10-13, col. 2, lines 10-12) comprising a suction unit that includes a motor (col. 2, lines 60-62), a suction port (52, col. 3, lines 25-26) that suctions outside air through a separation portion (48, col. 2, line 66 through col. 3, line 4, col. 4, line 59) that separates dust from the outside air which is suctioned from the suction port (52), and a handle (68, col. 3, line 47 through col. 4, line 12) for carriage is provided at one of a position directly over a center of gravity of the entire dust collector that are point-symmetric about the center of gravity as viewed in plan (see 68 in Fig. 1).  Bard et al disclose the power source as an electrical circuit (col. 2, lines 59-66) rather than a battery.  However, electrical circuit or battery is well known in the art as a source of power and any of these known equivalents would be within the level of ordinary skill in the art.  Claims 1 and 17 differ from the disclosure of Bard et al in that the dust collector comprises an air blowing 
Regarding to claim 2, Bard et al show in Figure 1 that the dust collector coupling portions (72 & 74), to which both ends of a shoulder belt are to be coupled, are provided at positions that are point-symmetric about the center of gravity as viewed in plan.
Regarding to claim 3, Bard et al show in Figure 1 that a tank (12) that stores the dust which is separated by the separation portion, and a body placed on the tank (12) and including the suction unit, wherein the tank (12) is provided with a grip (42) that projects outward so as to support a dust collection hose (50) to be connected to the suction port.
Regarding to claims 4 and 15, Matthews et al disclose the body (12) includes a controller (40, paragraph 0017) that controls drive of the motor, and the controller is cooled with cooling air from a motor cooling fan (32) provided on a rotary shaft of the motor.
Regarding to claims 5 and 14, Bard et al disclose a handle (68) includes a linear grip portion (84, 86) and a pair of leg portions (72, 74) formed integrally with both ends of the grip portion (84, 86), lower ends of the leg portions are coupled to the body so as 
Regarding to claim 6, Bard et al show in Figure 1 that the tank (12) is formed as a deep bottomed half box body with an opening in an upper surface, the body has a bottom cover placed at an upper end of the tank and a top cover assembled to the bottom cover from an upper side, and the top cover (38) is provided with a handle accommodation portion (68) that accommodates the handle at a fallen position.
Regarding to claims 7-10, Bard et al show in Figure 1 that the top cover (38) is provided with a finger insertion portion (82) that facilitates drawing out the handle (68) to an upright position or falling position (Fig. 3, col. 3, line 48 through col. 4, line 12).
15.	Regarding to claim 16, Bard et al disclose the separation portion being a tubular filter (48 in Fig. 1).
16.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bard et al (3,858,272) in view of Matthews et al (2015/0113924 A1), as applied supra, and further in view of Joo et al (2012/0144787 A1).
17.	Claims 11-13 call for the coupling portions having pins.  Joo et al disclose the handle portion (101 in Fig. 7) having pins (103, 120).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the coupling portions of Bard et al to have pins as taught by Joo et al in order to accommodate the handle being movable in different position.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.